UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04670 DWS Global/International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:12/31 Date of reporting period: 9/30/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of September 30, 2010(Unaudited) DWS RREEF Global Infrastructure Fund Shares Value ($) Common Stocks 98.6% Australia 9.2% APA Group Intoll Group (Units) Macquarie Atlas Roads Group* MAP Group Spark Infrastructure Group 144A Spark Infrastructure Group* Transurban Group (Units) (Cost $7,329,713) Canada 13.2% Enbridge, Inc. TransCanada Corp. (a) TransCanada Corp. (a) (Cost $10,879,305) China 3.0% ENN Energy Holdings Ltd. Jiangsu Expressway Co., Ltd. "H" (Cost $2,646,522) France 2.0% Aeroports de Paris(Cost $1,757,205) Germany 0.7% Hamburger Hafen und Logistik AG(Cost $610,259) Hong Kong 4.6% Beijing Enterprises Holdings Ltd. China Merchants Holdings International Co., Ltd. Hong Kong & China Gas Co., Ltd. Zhejiang Expressway Co., Ltd. "H" (b) (Cost $4,527,892) Italy 2.7% Terna - Rete Elettrica Nationale SpA(Cost $2,190,652) Luxembourg 3.0% SES "A" (FDR)(Cost $2,761,741) Netherlands 2.7% Koninklijke Vopak NV(Cost $2,124,706) Spain 2.8% Abertis Infraestructuras SA Red Electrica Corporacion SA (Cost $2,727,166) United Kingdom 14.2% National Grid PLC Northumbrian Water Group PLC Pennon Group PLC (Cost $13,288,319) United States 40.5% American Tower Corp. "A"* American Water Works Co., Inc. CenterPoint Energy, Inc. Consolidated Edison, Inc. Crown Castle International Corp.* ITC Holdings Corp. Kinder Morgan Management LLC 1 51 NiSource, Inc. Northeast Utilities Northwest Natural Gas Co. NorthWestern Corp. NSTAR SBA Communications Corp. "A"* Southwest Gas Corp. Spectra Energy Corp. UIL Holdings Corp. (Cost $33,782,242) Total Common Stocks (Cost $84,625,722) Cash Equivalents 0.4% Central Cash Management Fund, 0.21% (c) (Cost $424,170) % of Net Assets Value ($) Total Investment Portfolio (Cost $85,049,892) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $87,136,330.At September 30, 2010, net unrealized appreciation for all securities based on tax cost was $19,223,442.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $21,332,308 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,108,866. (a) Securities with the same description are the same corporate entity but trade on different stock exchanges. (b) Security is listed in country of domicile.Significant business activities of company are in China. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. FDR: Fiduciary Depositary Receipt At September 30, 2010 the DWS RREEF Global Infrastructure Fund had the following sector diversification: Sector Market Value ($) As a % of Common Stocks Utilities 47.9 % Industrials 20.1 % Energy 18.7 % Telecommunication Services 10.3 % Consumer Discretionary 3.0 % Total 100.0 % Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Australia $
